DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 9/28/2021, wherein claims 1-26 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 has been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene T. Perez on 11/12/2021.
The application has been amended as follows: 
	Claim 20 is cancelled.
Allowable Subject Matter
Claims 1-19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed antifouling coating composition comprising the erodible binder, wherein the term “erodible” is as defined in the specification and claim 20, is not disclosed or rendered obvious by the prior art of record. A discussion of the relevant references can be found in the Office action dated 6/28/2021.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/VU A NGUYEN/Primary Examiner, Art Unit 1762